        Case 4:20-cv-01093-LPR-JJV Document 13 Filed 12/10/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

RICHARD WILLIS FULTON                                                                  PLAINTIFF
ADC #086678

v.                                Case No. 4:20-cv-01093-LPR-JJV

TIM RYLES, et al.                                                                  DEFENDANTS


                                                ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. (Doc. 12). No objections have been filed. After

careful consideration, the Court concludes that the Proposed Findings and Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects.

        IT IS THEREFORE ORDERED that:

        1.         Plaintiff’s claims against Defendants Randall, Reidmuller, and Collins are

DISMISSED without prejudice for failure to state a claim upon which relief may be granted.

        2.         Defendants Randall, Reidmuller, and Collins are DISMISSED from this lawsuit.

        3.         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations would not be taken in good faith.

        DATED this 10th day of December 2020.



                                                        ________________________________
                                                        LEE P. RUDOFSKY
                                                        UNITED STATES DISTRICT JUDGE
